—In an action to recover damages for personal injuries, the defendant Locust Valley Central School District appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated July 2, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, and granted the plaintiffs cross motion for leave to serve an amended bill of particulars.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
A school is not an insurer of the safety of its students (see, Tarnaras v Farmingdale School Dist., 264 AD2d 391). The defendant Locust Valley Central School District (hereinafter the School District) did not owe a duty to the 16-year old plaintiff to prevent her from going home in a fellow student’s car instead of embarking on a school bus (see, Wenger v Goodel, 220 AD2d 937). Moreover, the School District did not release the plaintiff into a “foreseeably hazardous setting” since it provided her with transportation after an early dismissal due to inclement weather (see, Ernest v Red Cr. Cent. School Dist., 93 NY2d 664; see also, Womack v Duvernay, 229 AD2d 488).
*567Under the circumstances of this case, the Supreme Court improvidently exercised its discretion in granting the plaintiffs cross motion to amend her bill of particulars to allege violations of various regulations. The cross motion was made approximately six months after a note of issue had been filed and three years after the accident (see, DeOrdio v Golembieski, 269 AD2d 861). Moreover, the proposed amendment to the bill of particulárs lacked merit (see, Nocerino v State of New York, 229 AD2d 428). Santucci, J. P., Joy, Sullivan and Altman, JJ., concur.